


    
Amendment No. 5 to
Credit and Security Agreement
This Amendment No. 5 to Credit and Security Agreement (this “Amendment”), dated
as of December 10, 2015, is made by and among Mohawk Factoring, LLC, a Delaware
limited liability company (the “Borrower”), Mohawk Servicing, LLC, a Delaware
limited liability company (the “Servicer”) the Lenders party hereto, the
Liquidity Banks party hereto, the Co-Agents party hereto and SunTrust Bank, a
Georgia banking corporation, as administrative agent (in such capacity, the
“Administrative Agent”).
WITNESSETH:
Whereas, the Borrower, the Servicer, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent previously entered into that certain
Credit and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”), dated as of
December 19, 2012; and
Whereas, the Borrower and the Servicer have requested that the Administrative
Agent, the Lenders, the Liquidity Banks and the Co-Agents extend the Facility
Termination Date and make certain other amendments to the Credit and Security
Agreement, and the Administrative Agent, the Lenders, the Liquidity Banks and
the Co-Agents are willing to do so under the terms of this Amendment;
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit and Security Agreement.
Section 2.    Amendment to the Credit and Security Agreement.
2.1.    The last sentence appearing in Section 5.1(k) of the Credit and Security
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:
Such Loan Party is not registered or required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended. In determining
that the Borrower is not required to be registered as an investment company, the
Borrower is relying on the exemption or exclusion from the definition of
“investment company” set forth in Section 3(c)(5) of the Investment Company Act
of 1940, as amended, or Rule 3a-7 under the Investment Company Act of 1940, as
amended, although other exceptions or exclusions may be available to such Loan
Party. The Borrower is not a “covered fund” as defined in the final regulations
issued December 10, 2013 implementing the “Volcker Rule” (Section 619 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act).
2.2.    Section 5.1 of the Credit and Security Agreement is hereby amended by
adding new subsections (x) and (y) to read as follows:

1

--------------------------------------------------------------------------------




(x)    Anti-Money Corruption. Neither Loan Party, nor to the knowledge of such
Loan Party, any director, officer, agent, employee, or other Person, in each
case, acting in such capacity on behalf of such Loan Party, has taken any
action, directly or to the knowledge of the such Loan Party, indirectly, that
would result in a violation in any material respect by such Person of any
applicable anti-bribery law, including but not limited to, the UK Bribery Act
and the FCPA. Each Loan Party has instituted and maintains policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with applicable anti-bribery laws.
(y)     Sanctions. Neither Loan Party, any of its subsidiaries or, to the
knowledge of such Loan Party, any director or officer of such Loan Party or any
of its subsidiaries is, or is owned or controlled by Persons that are: (i) the
subject of any Sanctions, or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions.
2.3.    Section 7.2 of the Credit and Security Agreement is hereby amended by
adding new subsections (i) and (j) to read as follows:
(i)     Anti-Corruption.    Neither Loan Party will use the proceeds of any
Advance in violation in any material respect of any applicable anti-bribery law.
(j)    Sanctions.    Neither Loan Party will use the proceeds of any Advance, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person that, at the time of such funding, is the subject of
Sanctions or (ii) in any other manner that would result in a violation in any
material respect of Sanctions by any Person.
2.4.    The defined terms “Applicable Margin” and “Facility Termination Date”,
appearing in Exhibit I to the Credit and Security Agreement are hereby amended
and restated in their entirety and as so amended shall read as follows:
“Applicable Margin” shall mean either (i) 0.65% per annum, or (ii) with respect
to any Liquidity Funding made by any Liquidity Bank solely during the occurrence
of a CP Market Disruption Event, a per annum rate equal to the “Applicable Rate”
for “Eurocurrency Rate Loans” as such terms are defined in the Parent Credit
Agreement in effect at such time.
“Facility Termination Date” means the earlier of (i) December 19, 2016 (or such
later date as the parties hereto may agree to from time to time) and (ii) the
Amortization Date.
2.5.    The following new defined terms shall be added to Exhibit I to the
Credit and Security Agreement in the appropriate alphabetical sequence:
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.
 “Sanctions” means the sanctions administered or enforced by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or the Hong Kong Monetary Authority.

2

--------------------------------------------------------------------------------




     “UK Bribery Act” means the United Kingdom Bribery Act 2010.
2.6.    The reference to “17.0%” appearing in the defined term “Obligor
Concentration Limit” appearing in Exhibit I to the Credit and Security Agreement
is hereby deleted and replaced with “19.0%”.
2.7.    Schedule D to the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended and restated shall read as set forth
on Schedule D attached hereto.
Section 3.    Representations of the Borrower. The Borrower hereby represents
and warrants to the parties hereto that as of the date hereof each of the
representations and warranties contained in the Credit and Security Agreement is
true and correct as of the date hereof and after giving effect to this Amendment
(except to the extent that such representations and warranties expressly refer
to an earlier date, in which case they are true and correct as of such earlier
date); provided, that with respect to those contained in Section 5.1(a), (e),
(f), (l), (u) and (w) of the Credit and Security Agreement, the determination of
whether any Material Adverse Effect has occurred as set forth therein shall be
made solely by the Borrower, in its reasonable, good faith judgment.
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment;
(b)    Each Lender shall have received, on the date hereof, a fully-earned and
non-refundable fee equal to (a) 0.05% times (b) the amount of such Lender’s
Commitment;
(c)    each representation and warranty of the Borrower contained herein shall
be true and correct; and
(d)    no Amortization Event shall have occurred and be continuing.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Credit and Security Agreement
as of the date hereof. Except as amended by this Amendment, the Credit and
Security Agreement remains unchanged and in full force and effect. This
Amendment is a Transaction Document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or

3

--------------------------------------------------------------------------------




unenforceability without invalidating the remaining provisions, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.    Governing Law and Jurisdiction. The provisions of the Credit and
Security Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.
[Signatures appear on following page.]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
Mohawk Factoring, LLC, as Borrower
By:
/s/ John J Koach

Name:    John J Koach
Title:    Secretary


Mohawk Servicing, LLC, as Servicer
By:
/s/ Shailesh Bettadapur

Name:    Shailesh Bettadapur
Title:    Vice President-Treasurer


SunTrust Bank, as a Non-Conduit Lender
By:
/s/ David Hufnagel

Name:    David Hufnagel
Title:    Vice President


SunTrust Bank, as Co-Agent and Administrative Agent
By:
/s/ David Hufnagel

Name:    David Hufnagel
Title:    Vice President


Victory Receivables Corporation
By:
/s/ David V. DeAngelis

Name:    David V. DeAngelis
Title:    Vice President



5

--------------------------------------------------------------------------------




The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch, as Co‑Agent
By:
/s/ Richard Gregory Hurst

Name:    Richard Gregory Hurst
Title:    Managing Director


The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch, as Victory Liquidity
Bank
By:
/s/ R. Mumick

Name:    R. Mumick
Title:    Director


Working Capital Management Co., L.P., as Conduit
By:
/s/ Kazuhiro Yasuda

Name:    Kazuhiro Yasuda
Title:    Attorney-in-Fact


Mizuho Bank, Ltd., as WCM Liquidity Bank and as Co-Agent
By:
/s/ Takayuki Tomii

Name:    Takayuki Tomii
Title:    Deputy General Manager


PNC Bank, National Association, as a Non-Conduit Lender and as Co‑Agent




By:
/s/ Eric Bruno

Name:    Eric Bruno
Title:    Senior Vice President




    

6

--------------------------------------------------------------------------------






Wells Fargo Bank, National Association, as a Non-Conduit Lender and as Co‑Agent


By:
/s/ Eero Maki

Name:    Eero Maki
Title:    SVP




    




Performance Guarantor’s Acknowledgment and Consent
The undersigned, Mohawk Industries, Inc., has heretofore executed and delivered
the Performance Undertaking dated as of December 19, 2012 (the “Performance
Undertaking”) and hereby consents to the Amendment No. 5 to the Credit and
Security Agreement as set forth above and confirms that the Performance
Undertaking and all of the undersigned’s obligations thereunder remain in full
force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Credit and Security Agreement shall
not be required as a result of this consent having been obtained, except to the
extent, if any, required by the Performance Undertaking referred to above.
Mohawk Industries, Inc.
By: /s/ Shailesh Bettadapur
Name:
Shailesh Bettadapur

Title:
Vice President-Treasurer





Schedule D


Monthly Reporting Dates


Fiscal Month End
Monthly Reporting Date
December 2015
January 19, 2016
January 2016
February 23, 2016
February 2016
March 22, 2016
March 2016
April 19, 2016
April 2016
May 24, 2016
May 2016
June 21, 2016
June 2016
July 20, 2016
July 2016
August 23, 2016
August 2016
September 21, 2016
September 2016
October 18, 2016
October 2016
November 22, 2016
November 2016
December 20, 2016






7